ANSTEAD, Judge,
dissents in part.
I see no legal basis for holding a residential landlord liable for injuries sustained by a lawn maintenance man employed by the tenant when the maintenance man tripped over a tree stump that he had full knowledge existed, and that the tenant had created when he cut down the tree. Since the tenant was responsible for the maintenance of the yard, and, indeed, had created the condition now complained of as dangerous in fulfillment of that responsibility, I do not think the landlord had any responsibility to third parties such as the maintenance man. See Stolzenberg v. Forte Towers South, Inc., 430 So.2d 558 (Fla. 3d DCA 1983).